Butler App. No. CA96-02-024. This cause came on for further consideration upon appellee’s motion to *1540set execution date and appellant’s motion to stay setting of execution date. Upon consideration thereof, it is ordered by the court that the motion to set execution date is granted and the motion to stay setting of execution date is denied.
It is further ordered that appellant’s sentence be earned into execution by the warden of the Southern Ohio Correctional Facility or in his absence by the deputy warden on Tuesday, July 19, 2011, in accordance with the statutes so provided.
It is further ordered that a certified copy of this entry and a warrant under the seal of this court be duly certified to the warden of the Southern Ohio Correctional Facility and that said warden shall make due return thereof to the clerk of the Court of Common Pleas of Butler County.